Citation Nr: 0828922	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back condition, to include degenerative arthritis of the 
lumbar spine.  

2.  Entitlement to service connection for a back condition, 
to include degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2007.  A 
transcript of that hearing is associated with the claims 
file.  

The issue of entitlement to service connection for a back 
condition, to include degenerative arthritis of the lumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1981 rating decision, the RO 
denied service connection for a back condition.  

2.  In an unappealed March 2000, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a back condition.  

3.  The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating this claim.
CONCLUSION OF LAW

The March 2000 RO decision declining to reopen the claim of 
service connection for a back condition is final; new and 
material evidence has been submitted since that decision to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back condition, to include degenerative arthritis of the 
lumbar spine.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007). Additionally, the veteran 
can be granted service connection for certain diseases, 
including arthritis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).



Analysis

In a February 1981 rating decision, the RO denied entitlement 
to service connection for a back condition on the basis that 
the medical evidence did not show a current back disability.  
The veteran was provided notice of the adverse decision, but 
did not file an appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.

In a March 2000 rating decision, the RO declined to reopen 
the claim on the basis that the medical evidence still did 
not show a current back disability.  After notice of the 
decision, the veteran again failed to file an appeal.  Id.

The veteran sought to reopen the claim in January 2005.

Evidence added to the record since the 2000 decision includes 
a November VA treatment record showing a diagnosis of 
degenerative joint disease of the lumbar spine.  

The November 2000 VA treatment record is new and material 
evidence since it shows that the veteran currently has a back 
disability.  Accordingly, this claim is reopened.  See 38 
C.F.R. § 3.156.

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening the claim, it 
ultimately may not be sufficient to permit granting the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.

As the Board is reopening the claim for service connection, 
there is no need to discuss compliance with VA duties to 
notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006), concerning the attempt to reopen this claim.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back condition, to 
include degenerative arthritis of the lumbar spine is 
reopened; to that extent only, the appeal is granted.


REMAND

Reasons for remand 

Entitlement to service connection for a back condition, to 
include degenerative arthritis of the lumbar spine.  

VA examination 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include, if applicable, within the presumptive period]; and 
(3) medical nexus.  See Hickson, supra.

The evidence of record reflects that the veteran currently 
suffers degenerative joint disease of the lumbar spine.  His 
service treatment records also show that he complained of and 
was seen for back pain in July 1975 and May 1978 (related to 
a car accident).  Applying the Hickson analysis outlined 
above, the evidence reflects that elements (1) and (2) have 
been met.

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a Veterans Claims 
Assistance Act (VCAA) letter concerning 
the issue of entitlement to service 
connection for a back condition, to 
include degenerative arthritis of the 
lumbar spine.  The letter must: (i) 
advise him of the type of evidence 
needed to substantiate these claims; 
(ii) apprise him of the evidence he 
must submit; and (iii) apprise him of 
the evidence VA will obtain.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should also 
include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for service connection 
issue as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any low back 
disability found.  The claims folder 
must be made available to the examiner 
for review, and the examiner must 
verify that the claims folder has, in 
fact, been reviewed.  All indicated 
tests, studies and X-rays should be 
performed.  The examiner should opine 
as to whether any back disability 
diagnosed is at least as likely as not 
related to military service.  A 
complete rationale for any opinion 
expressed should be provided.

3.  Then readjudicate the claim at 
issue in light of the additional 
medical evidence obtained.  If the 
benefit is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


